Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-3 are allowable because the prior art fails to teach that the first inductor and at least one of the first diode and the second diode have an electromagnetic field coupling relationship, the second inductor and at least one of the first diode and the second diode have an electromagnetic field coupling relationship, or the first inductor and one of the first diode and the second diode have an
electromagnetic field coupling relationship and the second inductor and the other one of the first diode and the second diode have an electromagnetic field coupling relationship.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755. The examiner can normally be reached Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/QUAN TRA/
Primary Examiner
Art Unit 2842